Citation Nr: 0912836	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected tinea cruris of the upper, inner thigh.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service connected degenerative joint disease (DJD) of 
the right knee prior to December 21, 2004, and 20 percent 
thereafter.  

3.  Entitlement to restoration of a 20 percent disability 
evaluation for the service-connected DJD of the left knee, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to February 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  


FINDING OF FACT

The service-connected tinea cruris is show to be productive 
of a disability picture manifested by total surface 
involvement of at least 5 percent, but greater than 20 
percent is not demonstrated even during flares; the use of 
immunosuppressive drugs is not shown.  


CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent, 
but not higher for the service-connected tinea cruris of the 
inner, upper thigh are met.  .  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Codes 7806, 7813 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the requirements of VCAA to have been met as to 
the claim for an increased rating for the service-connected 
skin disability.  In light of the assertions advanced by and 
on behalf of the Veteran, the Board finds favorable action 
taken hereinbelow to represent a full grant of the benefit 
sought on appeal.  

The most recent VA examination in February 2006 shows that 
the Veteran had complaints of having a tinea type rash that 
tended to wax and wane over time. He described having 
intermittent flares with some residual always being present.  

The Veteran used various creams and ointments to help 
decrease the symptoms, but this did not eradicate the 
condition.  Heat and moisture tended to trigger and inflame 
the rash.  The rash was productive pruritus and itching that 
bothered him at night.  

The Veteran reported having intermittent crusting, constant 
itching, intermittent skin peeling and pain, and constant 
pigment change and rash.  On examination, the Veteran was 
noted to have an erythematous patch with some mild 
excoriations and erythema and scale.  

The VA examiner diagnosed tinea cruris rash of the upper, 
inner thigh.  He estimated that it affected approximately 3 
to 4 percent of the nonexposed skin surface.  

The examiner added that the heat and moisture from prolonged 
sitting as in the Veteran's occupation as a truck driver or 
with vigorous activity caused the condition to flare with 
increased itching, burning, redness and scaling.  

In reviewing the record, in light of the applicable rating 
criteria, the service-connected tinea cruris is shown to be 
productive of a disability picture that more nearly 
approximates that of skin involvement of about 5 percent of 
the entire body surface.  

The recent examination did not indicate if the observed 
manifestations reflected the full extent of the rash during a 
period of increased activity.  Moreover, given the comment 
about the Veteran's employment, the Board finds that the 
greatest level of involvement is likely during work when it 
could not be observed for rating purpose.  

Thus, during flares,  the service-connected skin 
manifestations would approach a level of involvement of 5 
percent of total body surface.  Since there is no showing of 
the use of immunosuppressive drug therapy or findings that 
could reasonably approach 20 percent of total body surface, 
this represents the highest rating assignable for the 
service-connected tinea cruris of the groin.   

Accordingly, on this record, an increased rating 10 percent, 
but not more for the service-connected tinea cruris of the 
upper, inner thigh is warranted.  


ORDER

An increased rating of 10 percent for the service-connected 
tinea cruris of the upper, inner groin is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

The Veteran indicates that his right knee symptoms have 
increased in severity since the last VA examination.  In the 
Appellant's Brief, his representative requests that he be 
afforded another VA examination.  

In light of the contentions of increased symptomatology and a 
review of the medical evidence of record, the Board finds 
that a contemporaneous examination should be conducted.  

When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

In May 2005, the Veteran was notified that the RO proposed to 
reduce the 20 percent rating assigned for his service 
connected degenerative joint disease (DJD) of the left knee 
to 10 percent.  

In June 2005, the Veteran's noted his disagreement with the 
RO's decision regarding his "bilateral knees."  The Board 
construes this to be a Notice of Disagreement (NOD) to the 
May 2005 RO's proposed reduction.  

The RO has not issued a Statement of the Case (SOC) 
concerning this issue.  An unprocessed NOD should be 
remanded, not referred, to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide appropriate 
notice concerning his claims for higher 
ratings.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Then the RO 
should contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the Veteran's claims file, that have 
treated him for his skin and right knee 
disorders.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

2.  The Veteran also should be afforded a 
VA examination in order to evaluate the 
current severity of the service-connected 
right knee disability.  All indicated 
studies or testing should be done in this 
regard.  The claims folder should be made 
available to the examiner for review.  

3.  The RO should then issue a SOC with 
respect to the whether the reduction of 
the initial disability rating for the 
left knee disability was proper.  The 
Veteran is advised that a timely 
Substantive Appeal will be necessary to 
perfect the appeal as to this claim to 
the Board.  38 C.F.R. § 20.302(b).  

Then, if the appeal is timely perfected, 
the RO should undertake appropriate 
action as to this claim.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an increased rating for the 
service-connected right knee disability 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


